DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 09/04/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Frangioni et al. US 20180310829 A1 "Frangioni" and further in view of Reiter et al. US 20140336461 A1 "Reiter".
In regard to claim 1, Frangioni teaches “A surgical visualization system, comprising:” [0038] “a control circuit communicatively coupled to a straight line laser source, […] and an image sensor” [0024, 0037, 0029, 0091, FIG. 1]; and “a memory communicatively coupled to the control circuit, wherein the memory stores instructions which, when executed, cause the control circuit to: control the straight line laser source to project a straight laser line reference; […]; control the image sensor to detect the projected straight laser line and structured light reflected from the surface of the element of the surgical device” [0029, 0091, Claim 10]; and “determine a position of the element of the surgical device relative to the projected straight laser line reference” [Claim 1].
In regard to a surgical visualization system, Frangioni discloses “The system may be deployed as an aid to general surgery for direct visualization of any function amenable to imaging with fluorescent dyes, including blood flow and tissue viability” [0038]. Since the system can provide direct visualization to aid in general surgery, under broadest reasonable interpretation, the system constitutes a surgical visualization system.
In regard to a control circuit, Frangioni discloses “Generally, and as described in more detail below, controller 102 may provide electronic control over illumination light source(s) 110, one or more range-finding light source(s) 118, and cameras 104, 106, to capture the NIR and visible light images of subject 116, respectively” [0024]. Furthermore, Frangioni discloses “The controller 102 comprises a processing circuit configured with software for image capture from the NIR camera 104 and the visible 
In regard to a straight line laser source, Frangioni discloses “In particular, light source(s) 110 may include an excitation light source that provides light at a wavelength that excites the dye present in subject 116. This may be, for example, a laser diode such as a 771 nm, 250 mW laser diode system, which may be obtained from Laser Components of Santa Rosa, Calif. Other single wavelength, narrowband, or broadband light sources may be used, provided they do not interfere with the visible light image captured by visible light camera 106 (e.g., a video camera, etc.) or the emission wavelength of the dye” [0029]. As shown in FIG. 1, the light emitted from the illumination light sources 110 (i.e. the laser source) is in a straight line toward to subject 116. Since the light source can include a laser diode and/or other single wavelength light sources and the light is shown to travel in a straight line in FIG. 1, under broadest reasonable interpretation the laser diode constitutes a straight line laser source that is controlled by the controller 102 (i.e. the control circuit) to project a straight laser line reference.
In regard to an image sensor, Frangioni discloses “Various camera configurations and modes of operation were also assessed. In particular, range-finding capabilities using the techniques herein were extended to 2-sensor imagers (e.g., visible and NIR) and to 3-sensor imagers (e.g., visible, NIR1, NIR2) and utilized on many different modes” [0091]. Since the cameras (i.e. the NIR camera and the visible 
In regard to a surgical device, Frangioni discloses “In further embodiments, imaging system 100 may be adapted for use in an endoscope or laparoscope. Typically, a laparoscope is inserted into a body cavity through an incision, as distinguished from an endo scope that is inserted through an existing body opening such as the throat or rectum” [0039]. A laparoscope is a commonly utilized medical instrument used in surgical procedures. Thus the imaging system can be utilized to identify a surgical device within the subject.
In regard to a memory communicatively coupled to the control circuit, wherein the memory stores instructions which are executed by the control circuit, Frangioni discloses “the controller comprising a processor configured to execute a process and a memory configured to store the process” [Claim 10]. Since the controller is configured to execute a process that was stored on the memory, under broadest reasonable interpretation the memory can contain the instructions that cause the control circuit (i.e. controller 102) to control the straight line laser source to project a straight laser line reference; and control the image sensor to detect the projected straight laser line and structured light reflected from the surface of the element of the surgical device.
In regard to determining a position of the element of the surgical device relative to the projected straight laser line reference, Frangioni discloses “determining, by the imaging system, a distance between the imaging system and the surface of tissue, based on the calculated spot diameter, spot position, or spot shape of the one or more spots of NIR light in the captured image” [Claim 1]. Since 
Frangioni does not teach “a structured light emitter” or to “control the structured light emitter to emit a structured pattern onto a surface of an element of a surgical device”.
Reiter teaches “a structured light emitter” [0056] and to “control the structured light source to emit a structured pattern onto a surface of an element of a surgical device” [0048].
In regard to a structured light emitter which is controlled to emit a structured pattern onto a surface of an element of a surgical device, Reiter discloses “In accordance with an aspect of the disclosure, the Surgical Structure Light (SSL) system disclosed herein adds 3D imaging capability to laparoscopic procedures by adding a structured light source and detector to the standard laparoscope” [0056]. Therefore the surgical structure light system includes a structured light source which under broadest reasonable interpretation constitutes a structured light emitter. Furthermore, Reiter discloses “A pattern of structured light, either in the infrared spectrum or a reduced band of visible light in conjunction with a notch filter, is projected on the tissue of interest by the endoscope. The pattern is detected by the accompanying camera system and subsequently converted to three-dimensional images that can be viewed by the surgeon” [0048]. Since a pattern of structured light is projected on the tissue of interest, the structured light emitter had to have been controlled to emit the structured pattern onto a surface. Therefore, under broadest reasonable interpretation the structure light emitter is capable of being controlled to emit a structured pattern onto a surface of an element of a surgical device such as a laparoscope disclosed in Frangioni.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Frangioni so as to include the 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Frangioni teaches “The surgical visualization system of claim 1” [0038] and “the memory stores instructions executable by the control circuit” [Claim 10].
In regard to a surgical visualization system, Frangioni discloses “The system may be deployed as an aid to general surgery for direct visualization of any function amenable to imaging with fluorescent dyes, including blood flow and tissue viability” [0038]. Since the system can provide direct visualization to aid in general surgery, under broadest reasonable interpretation, the system constitutes a surgical visualization system.
In regard to the memory storing instructions which are executed by the control circuit, Frangioni discloses “the controller comprising a processor configured to execute a process and a memory configured to store the process” [Claim 10]. Since the controller is configured to execute a process that was stored on the memory, under broadest reasonable interpretation the memory can contain the instructions to determine the state of the moveable element.
Frangioni does not teach “wherein the element of the surgical device is a movable element” or to “determine the state of the moveable element”.
Reiter teaches “wherein the element of the surgical device is a movable element” [0012] and to “determine the state of the moveable element” [0020].

In regard to determining the state of the moveable element, Reiter discloses “The present subject matter uses modern computation capabilities to generate an image with which the surgeon can precisely measure the size of or distance between structures in the surgical field, visualize the relationship between various structures, and register the intra-operative image with preoperative images” [0020]. Since the system is capable of generating an image which the surgeon can use to measure the size of or distance between structures in the surgical field, under broadest reasonable interpretation, the system can determine the state of the moveable element since the surgical device (i.e. laparoscope) includes a resection instrument located within the surgical field.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Frangioni so as to include the moveable element of the surgical device as disclosed in Reiter in order to visualize the status of the surgical device within the surgical field. The laparoscopic instrument described in Reiter includes resection instruments such as scissors or forceps for use in surgical procedures. In order to avoid damaging surrounding tissue it is important to know how the surgical device is oriented within the body of the patient (i.e. the state of the surgical device). By generating an image of the surgical field, the 
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Frangioni. Likewise, Frangioni teaches “The surgical visualization system of claim 1, wherein the memory stores instructions executable by the control circuit to provide image data associated with a surgical scene and the determined position of the element to a display of a video monitoring system” [0038, Claim 10, 0024, 0040, Claim 1, 0039].
In regard to a surgical visualization system, Frangioni discloses “The system may be deployed as an aid to general surgery for direct visualization of any function amenable to imaging with fluorescent dyes, including blood flow and tissue viability” [0038]. Since the system can provide direct visualization to aid in general surgery, under broadest reasonable interpretation, the system constitutes a surgical visualization system.
In regard to the memory storing instructions which are executed by the control circuit, Frangioni discloses “the controller comprising a processor configured to execute a process and a memory configured to store the process” [Claim 10]. Since the controller is configured to execute a process that was stored on the memory, under broadest reasonable interpretation the memory can contain the instructions for the control circuit to provide image data associated with a surgical scene and the measured position of the element to a display of a video monitoring system.
In regard to providing image data associated with a surgical scene to a display, Frangioni discloses “Once the NIR and visible light image data has been processed, controller 102 may provide the processed image data to a local or remote (e.g., connected via a network) display 104 for visualization and review by a user” [0024]. Furthermore, Frangioni discloses “The images 402, 404 may be frame-rate 
In regard to providing the determined position of the element to a display, Frangioni discloses “determining, by the imaging system, a distance between the imaging system and the surface of tissue, based on the calculated spot diameter, spot position, or spot shape of the one or more spots of NIR light in the captured image” [Claim 1]. Furthermore, Frangioni discloses “the absolute linear distance provides a calibration factor for the rotational and linear axes, such that a precise, three-dimensional position of the imaging device and/or procedural instrument can then be derived” [0063]. Therefore, the three-dimensional position of the procedural instrument (i.e. surgical device) can be determined.  Since the distance between the imaging system and the surface of the tissue is based on a spot position in the captured image (i.e. which is displayed) and the system can be adapted for use in an endoscope or laparoscope (i.e. a surgical device) [0039], under broadest reasonable interpretation, the measured position of the element (i.e. of the surgical device) can be provided to a display.
In regard to a video monitoring system, Frangioni discloses “The images 402, 404 may be frame-rate adjusted as appropriate for video display of the surgical field” [0040]. Therefore, the images can be frame-rate adjusted such that the video display can be displayed of the surgical field. Under broadest reasonable interpretation, this video display constitutes a video monitoring system.
In regard to claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Frangioni. Likewise, Frangioni teaches “The surgical visualization system of claim 5, wherein the memory stores instructions executable by the control circuit to pulse the image data in alternative frames displayed on the display of the video monitoring system” [0038, Claim 10, 0037, 0036, 0040].
In regard to a surgical visualization system, Frangioni discloses “The system may be deployed as an aid to general surgery for direct visualization of any function amenable to imaging with fluorescent 
In regard to the memory storing instructions which are executed by the control circuit, Frangioni discloses “the controller comprising a processor configured to execute a process and a memory configured to store the process” [Claim 10]. Since the controller is configured to execute a process that was stored on the memory, under broadest reasonable interpretation the memory can contain the instructions for the control circuit to pulse the image data in alternative frames displayed on the display of the video monitoring system.
In regard to pulsing the image data in alternative frames displayed on the display, Frangioni discloses “The controller 102 comprises a processing circuit configured with software for image capture from the NIR camera 104 and the visible light camera 106, for making suitable color adjustment to the images from the NIR camera 104, for making frame rate adjustments to the visible light camera 106 image, and for combining the two images for superimposed display on the display 104” [0037] and “The controller 102 may also perform image processing to combine the image from the NIR camera 104 and the visible light camera 106. Where the images are displayed side-by-side, this may simply entail rendering the images in suitable locations on a computer screen. Where the images are superimposed, a frame rate adjustment may be required” [0036]. Since the images can be subject to frame rate adjustments, under broadest reasonable interpretation, the controller 102 can pulse the image data displayed. 
Furthermore, in regard to a video monitoring system, Frangioni discloses “The images 402, 404 may be frame-rate adjusted as appropriate for video display of the surgical field” [0040]. Therefore, since the images can be frame-rate adjusted such that the video display can be displayed of the surgical field, under broadest reasonable interpretation the controller can pulse the image data in alternative 
In regard to claim 7, Frangioni teaches “A surgical visualization system, comprising:” [0038] “a control circuit communicatively coupled to a straight line laser source, […], and an image sensor” [0024, 0037, 0029, FIG. 1, 0091]; and “a memory communicatively coupled to the control circuit, wherein the memory stores instructions which, when executed, cause the control circuit to: control the straight line laser source to project a straight laser line reference; […]; control the image sensor to detect the projected straight laser line and structured light reflected from the surface of the distal end of the shaft of the surgical device” [0029, 0091, Claim 10]; and determine a distance "d" from the projected straight laser line reference to the distal end of the shaft of the surgical device” [Claim 1].
In regard to a surgical visualization system, Frangioni discloses “The system may be deployed as an aid to general surgery for direct visualization of any function amenable to imaging with fluorescent dyes, including blood flow and tissue viability” [0038]. Since the system can provide direct visualization to aid in general surgery, under broadest reasonable interpretation, the system constitutes a surgical visualization system.
In regard to a control circuit, Frangioni discloses “Generally, and as described in more detail below, controller 102 may provide electronic control over illumination light source(s) 110, one or more range-finding light source(s) 118, and cameras 104, 106, to capture the NIR and visible light images of subject 116, respectively” [0024]. Furthermore, Frangioni discloses “The controller 102 comprises a processing circuit configured with software for image capture from the NIR camera 104 and the visible light camera 106, for making suitable color adjustment to the images from the NIR camera 104, for making frame rate adjustments to the visible light camera 106 image, and for combining the two images for superimposed display on the display 104” [0037]. Since the controller 102 comprises a processing circuit, the controller 102 constitutes a control circuit. In order for the controller 102 to provide 
In regard to a straight line laser source, Frangioni discloses “In particular, light source(s) 110 may include an excitation light source that provides light at a wavelength that excites the dye present in subject 116. This may be, for example, a laser diode such as a 771 nm, 250 mW laser diode system, which may be obtained from Laser Components of Santa Rosa, Calif. Other single wavelength, narrowband, or broadband light sources may be used, provided they do not interfere with the visible light image captured by visible light camera 106 (e.g., a video camera, etc.) or the emission wavelength of the dye” [0029]. As shown in FIG. 1, the light emitted from the illumination light sources 110 (i.e. the laser source) is in a straight line toward to subject 116. Since the light source can include a laser diode and/or other single wavelength light sources and the light is shown to travel in a straight line in FIG. 1, under broadest reasonable interpretation the laser diode constitutes a straight line laser source that is controlled by the controller 102 (i.e. the control circuit) to project a straight laser line reference.
In regard to an image sensor, Frangioni discloses “Various camera configurations and modes of operation were also assessed. In particular, range-finding capabilities using the techniques herein were extended to 2-sensor imagers (e.g., visible and NIR) and to 3-sensor imagers (e.g., visible, NIR1, NIR2) and utilized on many different modes” [0091]. Since the cameras (i.e. the NIR camera and the visible light camera) can utilize 2 and 3-sensor imagers, under broadest reasonable interpretation, the NIR camera and the visual light cameras constitute image sensors. Additionally, as shown in FIG. 1, the controller 102 is connected to the NIR camera 102 and the visible light camera 106. Therefore, under 
In regard to a surgical device, Frangioni discloses “In further embodiments, imaging system 100 may be adapted for use in an endoscope or laparoscope. Typically, a laparoscope is inserted into a body cavity through an incision, as distinguished from an endo scope that is inserted through an existing body opening such as the throat or rectum” [0039]. A laparoscope is a commonly utilized medical instrument used in surgical procedures that inherently includes a shaft with a distal end. Thus the imaging system can be utilized to identify a surgical device within the subject. 
In regard to a memory communicatively coupled to the control circuit, wherein the memory stores instructions which are executed by the control circuit, Frangioni discloses “the controller comprising a processor configured to execute a process and a memory configured to store the process” [Claim 10]. Since the controller is configured to execute a process that was stored on the memory, under broadest reasonable interpretation the memory can contain the instructions that cause the control circuit (i.e. controller 102) to control the straight line laser source to project a straight laser line reference; control the image sensor to detect the projected straight laser line and structured light reflected from the surface of the element of the surgical device.
In regard to determining a distance "d" from the projected straight laser line reference to the distal end of the shaft of the surgical device, Frangioni discloses “determining, by the imaging system, a distance between the imaging system and the surface of tissue, based on the calculated spot diameter, spot position, or spot shape of the one or more spots of NIR light in the captured image” [Claim 1]. Since the system can determine the distance between the imaging system and the surface of the tissue based on a spot position and the system can be adapted for use in an endoscope or laparoscope (i.e. a surgical 
Frangioni does not teach “a structured light emitter” or to “control the structured light emitter to emit a structured light pattern onto a surface of distal end of a shaft of a surgical device”.
Reiter teaches “a structured light emitter” [0056] and to “control the structured light emitter to emit a structured light pattern onto a surface of the distal end of a shaft of a surgical device” [0048, 0100, 0070].
In regard to a structured light emitter which is controlled to emit a structured pattern onto a surface of an element of a surgical device, Reiter discloses “In accordance with an aspect of the disclosure, the Surgical Structure Light (SSL) system disclosed herein adds 3D imaging capability to laparoscopic procedures by adding a structured light source and detector to the standard laparoscope” [0056]. Therefore the surgical structure light system includes a structured light source which under broadest reasonable interpretation constitutes a structured light emitter. Furthermore, Reiter discloses “A pattern of structured light, either in the infrared spectrum or a reduced band of visible light in conjunction with a notch filter, is projected on the tissue of interest by the endoscope. The pattern is detected by the accompanying camera system and subsequently converted to three-dimensional images that can be viewed by the surgeon” [0048]. Since a pattern of structured light is projected on the tissue of interest, the structured light emitter had to have been controlled to emit the structured pattern onto a surface. Therefore, under broadest reasonable interpretation the structure light emitter is capable of being controlled to emit a structured pattern onto a surface of an element of a surgical device such as a laparoscope.
In regard to a distal end of a shaft of the surgical device, Reiter discloses “Furthermore, the distance from the tip of the laparoscope to a flat plane at a known distance immediately anterior to the object was analyzed, positioned at exactly 100.00 mm (measured with calipers) along the optical axis” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Frangioni so as to include the structured light emitter disclosed in Reiter in order to construct three-dimensional images for use in surgical procedures. The structured light pattern that is emitted by the structured light emitter is capable of providing the image sensor with three-dimensional data which can be configured as three-dimensional images to present to the user. From these images, the position of the surgical device within the patient can be determined. With this information in mind the physician can then make adjustments to the surgical device such that it is properly oriented to carry out the surgical procedure while minimizing damage to surrounding tissue.
In regard to claim 11, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, Frangioni teaches “The surgical visualization system of claim 7, wherein the memory stores instructions executable by the control circuit to provide image data associated with a surgical scene and the distance "d" from the projected straight laser line reference to the distal end of the shaft of the surgical device to a display of a video monitoring system” [0038, Claim 10, 0024, 0040, Claim 1].

In regard to the memory storing instructions which are executed by the control circuit, Frangioni discloses “the controller comprising a processor configured to execute a process and a memory configured to store the process” [Claim 10]. Since the controller is configured to execute a process that was stored on the memory, under broadest reasonable interpretation the memory can contain the instructions for the control circuit to provide image data associated with a surgical scene and the distance “d” from the projected straight laser line reference to the distal end of the shaft of the surgical device to a display of a video monitoring system.
In regard to providing image data associated with a surgical scene to a display, Frangioni discloses “Once the NIR and visible light image data has been processed, controller 102 may provide the processed image data to a local or remote (e.g., connected via a network) display 104 for visualization and review by a user” [0024]. Furthermore, Frangioni discloses “The images 402, 404 may be frame-rate adjusted as appropriate for video display of the surgical field” [0040]. Thus, the images (i.e. image data) are associated with a surgical scene (i.e. surgical field) can be displayed.
In regard to the distance "d" from the projected straight laser line reference to the distal end of the shaft of the surgical device, Frangioni discloses “determining, by the imaging system, a distance between the imaging system and the surface of tissue, based on the calculated spot diameter, spot position, or spot shape of the one or more spots of NIR light in the captured image” [Claim 1]. Since the system can determine the distance between the imaging system and the surface of the tissue based on a spot position and the system can be adapted for use in an endoscope or laparoscope (i.e. a surgical 
In regard to a video monitoring system, Frangioni discloses “The images 402, 404 may be frame-rate adjusted as appropriate for video display of the surgical field” [0040]. Therefore, the images can be frame-rate adjusted such that the video display can be displayed of the surgical field. Under broadest reasonable interpretation this video display constitutes a video monitoring system.
Frangioni does not explicitly teach “the distal end of the shaft of the surgical device”.
Reiter teaches “the distal end of the shaft of the surgical device” [0100, 0070].
In regard to a distal end of a shaft of the surgical device, Reiter discloses “Furthermore, the distance from the tip of the laparoscope to a flat plane at a known distance immediately anterior to the object was analyzed, positioned at exactly 100.00 mm (measured with calipers) along the optical axis” [0100]. Since the distance from the tip of the laparoscope to a flat plane can be located at a distance immediately anterior to the object, under broadest reasonable interpretation, the laparoscope (i.e. the surgical device) contains a distal end to which a pattern of structured light can be emitted. Furthermore, Reiter discloses “To facilitate the precise placement of both cameras compactly, a beam splitter 120 is positioned at the tip of the laparoscope 110. A beam splitter 120 is an optical device which is capable of splitting a beam of light into a plurality of discrete rays” [0070]. In this case, the beam splitter is positioned at the tip of the laparoscope, under broadest reasonable interpretation the beam splitter constitutes a surface of the distal end of a shaft of a surgical device (i.e. the laparoscope) to which a structured light pattern can be emitted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Frangioni so as to include the distal end of the shaft of the surgical device as disclosed in Reiter in order to determine the position of the surgical device within the body. By calculating the distance from the projected straight laser line 
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Frangioni. Likewise, Frangioni teaches “The surgical visualization system of claim 11, wherein the memory stores instructions executable by the control circuit to pulse the image data in alternative frames displayed on the display of the video monitoring system” [0038, Claim 10, 0037, 0036, 0040].
In regard to a surgical visualization system, Frangioni discloses “The system may be deployed as an aid to general surgery for direct visualization of any function amenable to imaging with fluorescent dyes, including blood flow and tissue viability” [0038]. Since the system can provide direct visualization to aid in general surgery, under broadest reasonable interpretation, the system constitutes a surgical visualization system.
In regard to the memory storing instructions which are executed by the control circuit, Frangioni discloses “the controller comprising a processor configured to execute a process and a memory configured to store the process” [Claim 10]. Since the controller is configured to execute a process that was stored on the memory, under broadest reasonable interpretation the memory can contain the instructions for the control circuit to pulse the image data in alternative frames displayed on the display of the video monitoring system.
In regard to pulsing the image data in alternative frames displayed on the display, Frangioni discloses “The controller 102 comprises a processing circuit configured with software for image capture from the NIR camera 104 and the visible light camera 106, for making suitable color adjustment to the images from the NIR camera 104, for making frame rate adjustments to the visible light camera 106 
Furthermore, in regard to a video monitoring system, Frangioni discloses “The images 402, 404 may be frame-rate adjusted as appropriate for video display of the surgical field” [0040]. Therefore, since the images can be frame-rate adjusted such that the video display can be displayed of the surgical field, under broadest reasonable interpretation the controller can pulse the image data in alternative frames. In this case, under broadest reasonable interpretation, the video display constitutes a video monitoring system.
Claims 3-4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Frangioni et al. US 20180310829 A1 "Frangioni" and  Reiter et al. US 20140336461 A1 "Reiter" as applied to claims 1-2, 5-7, and 11-12 above, and further in view of Udd US 20090123111 A1 "Udd".
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Frangioni teaches “The surgical visualization system of claim 1, wherein the memory stores instructions executable by the control circuit” [0038, Claim 10].
In regard to a surgical visualization system, Frangioni discloses “The system may be deployed as an aid to general surgery for direct visualization of any function amenable to imaging with fluorescent dyes, including blood flow and tissue viability” [0038]. Since the system can provide direct visualization to aid in general surgery, under broadest reasonable interpretation, the system constitutes a surgical visualization system.

The combination of Frangioni and Reiter does not teach “a robotic control system”.
Udd teaches “a robotic control system” [0155, 0156].
In regard to a robotic control system, Udd discloses “It should be understood that while an operator 2225 may robotically control one or more flexible catheter devices via an inputs device, a computer or other controller of the robotic catheter system 2200 may be activated to automatically position a catheter instrument 110 and/or its distal extremity 111 inside of a patient 2208 or to automatically navigate the patient anatomy to a designated surgical site or region of interest” [0155]. Furthermore, Udd discloses “A system architecture of a robotic catheter system 2200 includes a controller 1040 in the form of a master computer that manages operation of the system 2200” [0156]. Since the robotic catheter system 2200 can position the catheter instrument 110 within the patient and includes a controller that activates the robotic catheter system 2200 to automatically perform this function, under broadest reasonable interpretation, this robotic catheter system constitutes a robotic control system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Frangioni and Reiter so as to include the robotic control system disclosed in Udd in order to allow for automatic positioning of a surgical device within a designated region of interest within the patient. During surgical procedures it is important for the surgeon to avoid damaging surrounding tissue. Depending on the experience of the surgeon, the surgical instrument may be more or less prone to lateral movement within the patient. This lateral 
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Frangioni teaches “The surgical visualization system of claim 3, wherein the commands or signals […] are configured by the control circuit to adjust a position of the element of the surgical device based on the detected projected straight laser line […]” [0062, 0029, FIG. 1].
In regard to the control circuit issuing commands or signals to adjust a position of the element of the surgical device, Frangioni discloses “For example, the linear distance from the tip of scope 500 to the tissue surface computed using the techniques herein can be combined with other sensor data, such as accelerometer and/or gyroscopic data, to permit very precise surgical navigation of scope 500 in three dimensions” [0062]. In order to navigate the surgical device (i.e. scope 500) in three dimensions, the surgical device had to have received a command or signal from the control circuit. Since the linear distance from the tip of scope 500 (i.e. the element of the surgical device) can be computed and used to permit precise surgical navigation of scope 500, under broadest reasonable interpretation, the control circuit is capable of issuing commands or signals that can be used to adjust a position of the element of the surgical device.
In regard to a projected straight laser line, Frangioni discloses “In particular, light source(s) 110 may include an excitation light source that provides light at a wavelength that excites the dye present in subject 116. This may be, for example, a laser diode such as a 771 nm, 250 mW laser diode system, which may be obtained from Laser Components of Santa Rosa, Calif. Other single wavelength, narrowband, or broadband light sources may be used, provided they do not interfere with the visible 
Frangioni does not teach “the structured light reflected form the surface of the element of the surgical device”.
Reiter teaches “the structured light reflected from the surface of the element of the surgical device” [0056, 0048].
In regard to a structured light emitter which is controlled to emit a structured pattern onto a surface of an element of a surgical device, Reiter discloses “In accordance with an aspect of the disclosure, the Surgical Structure Light (SSL) system disclosed herein adds 3D imaging capability to laparoscopic procedures by adding a structured light source and detector to the standard laparoscope” [0056]. Therefore, the surgical structure light system includes a structured light source which under broadest reasonable interpretation constitutes a structured light emitter. Furthermore, Reiter discloses “A pattern of structured light, either in the infrared spectrum or a reduced band of visible light in conjunction with a notch filter, is projected on the tissue of interest by the endoscope. The pattern is detected by the accompanying camera system and subsequently converted to three-dimensional images that can be viewed by the surgeon” [0048]. In this case, the camera system is able to detect the pattern of structured light projected on the tissue. In order to detect this pattern, the structured light had to have reflected from the surface of the element of the surgical device. Therefore, the structured light emitter had to have been controlled to emit the structured pattern onto a surface by the controller 102 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Frangioni so as to include the structured light emitter disclosed in Reiter in order to construct three-dimensional images for use in surgical procedures. The structured light pattern that is emitted by the structured light emitter is capable of providing the image sensor with three-dimensional data which can be configured as three-dimensional images to present to the user. From these images, the position of the surgical device within the patient can be determined. With this information in mind the physician can then make adjustments to the surgical device such that it is properly oriented to carry out the surgical procedure while minimizing damage to surrounding tissue.
The combination of Frangioni and Reiter does not teach “a robotic control system”.
Udd teaches “a robotic control system” [0155].
In regard to a robotic control system, Udd discloses “It should be understood that while an operator 2225 may robotically control one or more flexible catheter devices via an inputs device, a computer or other controller of the robotic catheter system 2200 may be activated to automatically position a catheter instrument 110 and/or its distal extremity 111 inside of a patient 2208 or to automatically navigate the patient anatomy to a designated surgical site or region of interest” [0155]. Furthermore, Udd discloses “A system architecture of a robotic catheter system 2200 includes a controller 1040 in the form of a master computer that manages operation of the system 2200” [0156]. Since the robotic catheter system 2200 can position the catheter instrument 110 within the patient and includes a controller that activates the robotic catheter system 2200 to automatically perform this 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Frangioni and Reiter so as to include the robotic control system disclosed in Udd in order to allow for automatic positioning of a surgical device within a designated region of interest within the patient. During surgical procedures it is important for the surgeon to avoid damaging surrounding tissue. Depending on the experience of the surgeon, the surgical instrument may be more or less prone to lateral movement within the patient. This lateral movement could potentially damage surrounding tissues. Robotic systems allow for precise positioning of surgical devices within a target region without the uncertainty of positioning the surgical device by hand. Therefore, it would be obvious to incorporate a robotic control system into the system so as to improve the positioning of the surgical device within the target region of the patient.
In regard to claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, Frangioni teaches “The surgical visualization system of claim 7, wherein the memory stores instructions executable by the control circuit” [0038, Claim 10].
In regard to a surgical visualization system, Frangioni discloses “The system may be deployed as an aid to general surgery for direct visualization of any function amenable to imaging with fluorescent dyes, including blood flow and tissue viability” [0038]. Since the system can provide direct visualization to aid in general surgery, under broadest reasonable interpretation, the system constitutes a surgical visualization system.
In regard to the memory storing instructions which are executed by the control circuit, Frangioni discloses “the controller comprising a processor configured to execute a process and a memory configured to store the process” [Claim 10]. Since the controller is configured to execute a process that was stored on the memory, under broadest reasonable interpretation the memory can contain the 
In regard to determining a distance "d" from the projected straight laser line reference to the distal end of the shaft of the surgical device, Frangioni discloses “determining, by the imaging system, a distance between the imaging system and the surface of tissue, based on the calculated spot diameter, spot position, or spot shape of the one or more spots of NIR light in the captured image” [Claim 1]. Since the system can determine the distance between the imaging system and the surface of the tissue based on a spot position and the system can be adapted for use in an endoscope or laparoscope (i.e. a surgical device), under broadest reasonable interpretation the system can determine the distance from the projected straight laser line reference to the distal end of the shaft of the surgical device.
The combination of Frangioni and Reiter does not teach “to determine a force “F” applied to the shaft based on the distance “d”.
Udd teaches “to determine a force “F” applied to the shaft based on the distance “d” [0071, 0082, and 0219].
In regard to determining a force “F” applied to the shaft, Udd discloses “In another variation, the optical fiber sensors are implemented to detect the amount of force, pressure, and/or torque being applied by a robotic arm” [0071]. Since the “optical fiber sensor 115 may serve as a localization sensor, which may be used to "localize" or monitor the position and/or orientation of various objects or system components involved in a surgical procedure, and in other applications involving registration, calibration, force calculation and feedback, improved accuracy, mechanical interfacing or "connectorization," and fiber-based diagnostics” [0082], under broadest reasonable interpretation, the force being applied to the shaft based on the distance “d” can be determined.
In regard to a shaft, Udd discloses “a plurality of sensors, including those for sensing patient vitals, temperature, pressure, fluid flow, force, etc., may be combined with the various embodiments of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Frangioni and Reiter so as to include the determination of the force being applied to the shaft as disclosed in Udd in order to determine the precise location of instruments located within the body. When a force is applied to a surgical device, that device can move within the patient. Depending on the amount of force being applied, undesirable contact can be made with surrounding tissue. By calculating the force, the surgeon can make adjustments to the surgical device so as to counteract the undesirable movements of the surgical device and thus minimize damage to surrounding tissues. 
In regard to claim 9, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, Frangioni teaches “The surgical visualization system of claim 7, wherein the memory stores instructions executable by the control circuit” [0038, Claim 10].
In regard to a surgical visualization system, Frangioni discloses “The system may be deployed as an aid to general surgery for direct visualization of any function amenable to imaging with fluorescent dyes, including blood flow and tissue viability” [0038]. Since the system can provide direct visualization to aid in general surgery, under broadest reasonable interpretation, the system constitutes a surgical visualization system.
In regard to the memory storing instructions which are executed by the control circuit, Frangioni discloses “the controller comprising a processor configured to execute a process and a memory configured to store the process” [Claim 10]. Since the controller is configured to execute a process that 
The combination of Frangioni and Reiter does not teach “a robotic control system”.
Udd teaches “a robotic control system” [0155, 0156].
In regard to a robotic control system, Udd discloses “It should be understood that while an operator 2225 may robotically control one or more flexible catheter devices via an inputs device, a computer or other controller of the robotic catheter system 2200 may be activated to automatically position a catheter instrument 110 and/or its distal extremity 111 inside of a patient 2208 or to automatically navigate the patient anatomy to a designated surgical site or region of interest” [0155]. Furthermore, Udd discloses “A system architecture of a robotic catheter system 2200 includes a controller 1040 in the form of a master computer that manages operation of the system 2200” [0156]. Since the robotic catheter system 2200 can position the catheter instrument 110 within the patient and includes a controller that activates the robotic catheter system 2200 to automatically perform this function, under broadest reasonable interpretation, this robotic catheter system constitutes a robotic control system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Frangioni and Reiter so as to include the robotic control system disclosed in Udd in order to allow for automatic positioning of a surgical device within a designated region of interest within the patient. During surgical procedures it is important for the surgeon to avoid damaging surrounding tissue. Depending on the experience of the surgeon, the surgical instrument may be more or less prone to lateral movement within the patient. This lateral movement could potentially damage surrounding tissues. Robotic systems allow for precise positioning of surgical devices within a target region without the uncertainty of positioning the surgical device by 
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Frangioni teaches “The surgical visualization system of claim 9, wherein the commands or signals […] configured by the control circuit […]” [0038, Claim 10].
In regard to a surgical visualization system, Frangioni discloses “The system may be deployed as an aid to general surgery for direct visualization of any function amenable to imaging with fluorescent dyes, including blood flow and tissue viability” [0038]. Since the system can provide direct visualization to aid in general surgery, under broadest reasonable interpretation, the system constitutes a surgical visualization system.
In regard to the memory storing instructions which are executed by the control circuit, Frangioni discloses “the controller comprising a processor configured to execute a process and a memory configured to store the process” [Claim 10]. Since the controller is configured to execute a process that was stored on the memory, under broadest reasonable interpretation, the memory can contain the instructions for the control circuit to control a state of the surgical device.
The combination of Frangioni and Reiter does not explicitly teach “to the robotic control system” or “to control a state of the surgical device”.
Udd teaches “to the robotic control system” [0155, 0156] and “to control a state of the surgical device” [0165].
In regard to the robotic control system, Udd discloses “It should be understood that while an operator 2225 may robotically control one or more flexible catheter devices via an inputs device, a computer or other controller of the robotic catheter system 2200 may be activated to automatically position a catheter instrument 110 and/or its distal extremity 111 inside of a patient 2208 or to automatically navigate the patient anatomy to a designated surgical site or region of interest” [0155]. 
Furthermore, in regard to the robotic control system controlling a state of the surgical device, Udd discloses “Thus, one embodiment of a catheter or elongate instrument 120 in the form of a sheath catheter 2302 that may include an optical fiber sensor has controllable rigidity and can form a platform from which other instruments can extend and be controlled and provide rigidity and resistance to twisting or rotational loads on the sheath catheter 2302” [0165]. Since the optical fiber sensor has controllable rigidity and other instruments can extend from the platform the optical fiber sensor and be controlled, under broadest reasonable interpretation, the robotic control system is capable of controlling the state of the surgical device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Frangioni and Reiter so as to include the robotic control of the state of the surgical device as disclosed in Udd in order to allow for automatic positioning of a surgical device within a designated region of interest within the patient. During surgical procedures it is important for the surgeon to avoid damaging surrounding tissue. Depending on the experience of the surgeon, the surgical instrument may be more or less prone to lateral movement within the patient. This lateral movement could potentially damage surrounding tissues. Robotic systems allow for precise positioning of surgical devices within a target region without the uncertainty of positioning the surgical device by hand. Therefore, it would be obvious to incorporate a robotic control system into the system so as to improve the positioning and state of the surgical device within the target region of the patient.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Frangioni et al. US 20180310829 A1 "Frangioni" and  Reiter et al. US 20140336461 A1 "Reiter" as applied to claims 1-2, 5-7, and 11-12 above, and further in view of Begg et al. US 20190008579 A1 “Begg”.
In regard to claim 13, Frangioni teaches “A surgical visualization system, comprising:  302479974 v1END8615USNP/180240a control circuit communicatively coupled to a straight line laser source, […], and an image sensor; and a memory communicatively coupled to the control circuit, wherein the memory stores instructions which, when executed, cause the control circuit to: control the straight line laser source to project a straight laser line reference; […]; control the image sensor to detect the projected straight laser line and structured light reflected from the surface of the distal end of the shaft of the surgical device” [0038, 0024, 0037, 0029, FIG. 1, 0091, 0039, Claim 10, Claim 1].
In regard to a surgical visualization system, Frangioni discloses “The system may be deployed as an aid to general surgery for direct visualization of any function amenable to imaging with fluorescent dyes, including blood flow and tissue viability” [0038]. Since the system can provide direct visualization to aid in general surgery, under broadest reasonable interpretation, the system constitutes a surgical visualization system.
In regard to a control circuit, Frangioni discloses “Generally, and as described in more detail below, controller 102 may provide electronic control over illumination light source(s) 110, one or more range-finding light source(s) 118, and cameras 104, 106, to capture the NIR and visible light images of subject 116, respectively” [0024]. Furthermore, Frangioni discloses “The controller 102 comprises a processing circuit configured with software for image capture from the NIR camera 104 and the visible light camera 106, for making suitable color adjustment to the images from the NIR camera 104, for making frame rate adjustments to the visible light camera 106 image, and for combining the two images for superimposed display on the display 104” [0037]. Since the controller 102 comprises a processing circuit, the controller 102 constitutes a control circuit. In order for the controller 102 to provide 
In regard to a straight line laser source, Frangioni discloses “In particular, light source(s) 110 may include an excitation light source that provides light at a wavelength that excites the dye present in subject 116. This may be, for example, a laser diode such as a 771 nm, 250 mW laser diode system, which may be obtained from Laser Components of Santa Rosa, Calif. Other single wavelength, narrowband, or broadband light sources may be used, provided they do not interfere with the visible light image captured by visible light camera 106 (e.g., a video camera, etc.) or the emission wavelength of the dye” [0029]. As shown in FIG. 1, the light emitted from the illumination light sources 110 (i.e. the laser source) is in a straight line toward to subject 116. Since the light source can include a laser diode and/or other single wavelength light sources and the light is shown to travel in a straight line in FIG. 1, under broadest reasonable interpretation the laser diode constitutes a straight line laser source that is controlled by the controller 102 (i.e. the control circuit) to project a straight laser line reference.
In regard to an image sensor, Frangioni discloses “Various camera configurations and modes of operation were also assessed. In particular, range-finding capabilities using the techniques herein were extended to 2-sensor imagers (e.g., visible and NIR) and to 3-sensor imagers (e.g., visible, NIR1, NIR2) and utilized on many different modes” [0091]. Since the cameras (i.e. the NIR camera and the visible light camera) can utilize 2 and 3-sensor imagers, under broadest reasonable interpretation, the NIR camera and the visual light cameras constitute image sensors. Additionally, as shown in FIG. 1, the controller 102 is connected to the NIR camera 102 and the visible light camera 106. Therefore, under 
In regard to a surgical device, Frangioni discloses “In further embodiments, imaging system 100 may be adapted for use in an endoscope or laparoscope. Typically, a laparoscope is inserted into a body cavity through an incision, as distinguished from an endoscope that is inserted through an existing body opening such as the throat or rectum” [0039]. A laparoscope is a commonly utilized medical instrument used in surgical procedures. Thus the imaging system can be utilized to identify a surgical device (i.e. endoscope or laparoscope) within the subject.
In regard to a memory communicatively coupled to the control circuit, wherein the memory stores instructions which are executed by the control circuit, Frangioni discloses “the controller comprising a processor configured to execute a process and a memory configured to store the process” [Claim 10]. Since the controller is configured to execute a process that was stored on the memory, under broadest reasonable interpretation the memory can contain the instructions that cause the control circuit (i.e. controller 102) to control the straight line laser source to project a straight laser line reference; control the image sensor to detect the projected straight laser line and structured light reflected from the surface of the element of the surgical device.
In regard to determining a distances "d1" and "d2" from the projected straight laser line reference to the distal end the surgical device, Frangioni discloses “determining, by the imaging system, a distance between the imaging system and the surface of tissue, based on the calculated spot diameter, spot position, or spot shape of the one or more spots of NIR light in the captured image” [Claim 1]. Since the system can determine the distance between the imaging system and the surface of the tissue based on a spot position and the system can be adapted for use in an endoscope or laparoscope (i.e. a surgical device), under broadest reasonable interpretation the system can determine 1" from the projected straight laser line reference to the of the distal end of the first jaw and a second distance "d2" from the projected straight laser line reference to the of the distal end of the second jaw.
Frangioni does not teach “a structured light emitter” or to “control the structured light source to emit a structured light pattern onto a surface of a distal end of […] of a surgical device”.
Reiter teaches “a structured light emitter” and to “control the structured light source to emit a structured light pattern onto a surface of a distal end of […] of a surgical device” [0056, 0048, 0100, 0070].
In regard to a structured light emitter which is controlled to emit a structured pattern onto a surface of an element of a surgical device, Reiter discloses “In accordance with an aspect of the disclosure, the Surgical Structure Light (SSL) system disclosed herein adds 3D imaging capability to laparoscopic procedures by adding a structured light source and detector to the standard laparoscope” [0056]. Therefore the surgical structure light system includes a structured light source which under broadest reasonable interpretation constitutes a structured light emitter. Furthermore, Reiter discloses “A pattern of structured light, either in the infrared spectrum or a reduced band of visible light in conjunction with a notch filter, is projected on the tissue of interest by the endoscope. The pattern is detected by the accompanying camera system and subsequently converted to three-dimensional images that can be viewed by the surgeon” [0048]. Since a pattern of structured light is projected on the tissue of interest, the structured light emitter had to have been controlled to emit the structured pattern onto a surface. Therefore, under broadest reasonable interpretation the structure light emitter is capable of 
In regard to a distal end of the surgical device, Reiter discloses “Furthermore, the distance from the tip of the laparoscope to a flat plane at a known distance immediately anterior to the object was analyzed, positioned at exactly 100.00 mm (measured with calipers) along the optical axis” [0100]. Since the distance from the tip of the laparoscope to a flat plane can be located at a distance immediately anterior to the object, under broadest reasonable interpretation, the laparoscope (i.e. the surgical device) contains a distal end to which a pattern of structured light can be emitted. Furthermore, Reiter discloses “To facilitate the precise placement of both cameras compactly, a beam splitter 120 is positioned at the tip of the laparoscope 110. A beam splitter 120 is an optical device which is capable of splitting a beam of light into a plurality of discrete rays” [0070]. Since the beam splitter is positioned at the tip of the laparoscope, under broadest reasonable interpretation the beam splitter constitutes a surface of the distal end of a shaft of a surgical device (i.e. the laparoscope) to which a structured light pattern can be emitted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Frangioni so as to include the structured light emitter disclosed in Reiter in order to construct three-dimensional images for use in surgical procedures. The structured light pattern that is emitted by the structured light emitter is capable of providing the image sensor with three-dimensional data which can be configured as three-dimensional images to present to the user. From these images, the position of the surgical device within the patient can be determined. With this information in mind the physician can then make adjustments to the surgical device such that it is properly oriented to carry out the surgical procedure while minimizing damage to surrounding tissue.

Begg teaches “a distal end of a first jaw”; “onto a surface of a distal end of a second jaw”; “a tip of the distal end of the first jaw” and “a tip of the distal end of the second jaw” [0036, FIG. 1, 0011].
In regard to a first and second jaw, Begg discloses “Each of first and second end effectors 170, 180 includes a pair of jaw members 172, 174, and 182, 184 respectively disposed in opposed relation relative to one another” [0036]. As shown in FIG. 1, the first and second end effectors are located at the distal end of the surgical device and inherently include a proximal and distal end (i.e. tips). Furthermore, Begg discloses “First and second closure tubes may be provided for moving the first and second jaw members of each of the first and second end effectors from the spaced-apart position to the approximated position” [0011]. Therefore, since the position between the first and second jaw members can be manipulated, under broadest reasonable interpretation, the distance from the projected straight laser line would be different for each jaw. Thus, since the system of Frangioni can determine a distance d from the projected straight laser line reference to the distal end of the surgical device, under broadest reasonable interpretation, the system is also capable of determining a first distance "d1"  from the projected straight laser line reference to a tip of the distal end of the first jaw; and determining a second distance "d2" from the projected straight laser line reference to the tip of the distal end of the second jaw disclosed in Begg. Furthermore, since the structured light emitter of Reiter is capable of emitting a structured light pattern onto a surgical device located within the tissue of interest and the first and second jaws represent a surgical device, under broadest reasonable interpretation, the structured light emitter of Reiter can emit a structured light pattern onto a surface of a distal end of a first jaw and onto a surface of a distal end of a second jaw of a surgical device disclosed in Begg.

In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, Frangioni teaches “The surgical visualization system of claim 13, wherein the memory stores instructions executable by the control circuit […] based on the respective first and second distances "d1" and "d2” [0038, Claim 10, Claim 1].
 In regard to a surgical visualization system, Frangioni discloses “The system may be deployed as an aid to general surgery for direct visualization of any function amenable to imaging with fluorescent dyes, including blood flow and tissue viability” [0038]. Since the system can provide direct visualization to aid in general surgery, under broadest reasonable interpretation, the system constitutes a surgical visualization system.
In regard to a memory communicatively coupled to the control circuit, wherein the memory stores instructions which are executed by the control circuit, Frangioni discloses “the controller comprising a processor configured to execute a process and a memory configured to store the process” [Claim 10]. Since the controller is configured to execute a process that was stored on the memory, under broadest reasonable interpretation the memory can contain the instructions that cause the control circuit (i.e. controller 102) to determine a state of the first and second jaws based on the respective first and second distances "d1" and "d2".
1" and "d2" from the projected straight laser line reference to the distal end the surgical device, Frangioni discloses “determining, by the imaging system, a distance between the imaging system and the surface of tissue, based on the calculated spot diameter, spot position, or spot shape of the one or more spots of NIR light in the captured image” [Claim 1]. Since the system can determine the distance between the imaging system and the surface of the tissue based on a spot position and the system can be adapted for use in an endoscope or laparoscope (i.e. a surgical device), under broadest reasonable interpretation the system can determine the distance from the projected straight laser line reference to the distal end of the shaft of the surgical device. Furthermore, a laparoscope can include forceps (i.e. jaws) on the distal end, therefore, under broadest reasonable interpretation the system is capable of determining a first distance "d1" from the projected straight laser line reference to the of the distal end of the first jaw and a second distance "d2" from the projected straight laser line reference to the of the distal end of the second jaw.
The combination of Frangioni and Reiter does not explicitly teach “to determine a state of the first and second jaws”.
Begg teaches “to determine a state of the first and second jaws” [0036, 0011].
In regard to a first and second jaw, Begg discloses “Each of first and second end effectors 170, 180 includes a pair of jaw members 172, 174, and 182, 184 respectively disposed in opposed relation relative to one another” [0036]. As shown in FIG. 1, the first and second end effectors are located at the distal end of the surgical device. Furthermore, Begg discloses “First and second closure tubes may be provided for moving the first and second jaw members of each of the first and second end effectors from the spaced-apart position to the approximated position” [0011]. Therefore, since the position between the first and second jaw members can be manipulated, the state of the first and second jaws has to be known before they can be manipulated. Therefore, under broadest reasonable interpretation the state of the first and second jaws can be determined as a result of the positioning. Furthermore, 1"  from the projected straight laser line reference to the of the distal end of the first jaw; and determining a second distance "d2" from the projected straight laser line reference to the of the distal end of the second jaw disclosed in Begg.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Frangioni and Reiter so as to include the first and second jaws disclosed in Begg in order to perform a surgical procedure involving the clamping of a tissue. By determining the distances from the from the projected straight laser line reference to the first and second jaws, the physician can be made aware of the state of the surgical device within the patient. With this information the physician can then make adjustment to the distal end of the surgical device such that the jaws are positioned within the tissue to perform the procedure.
In regard to claim 15, due to its dependence on claim 13, this claim inherits the references disclosed therein. Frangioni teaches “The surgical visualization system of claim 7, wherein the memory stores instructions executable by the control circuit” [0038, Claim 10].
In regard to a surgical visualization system, Frangioni discloses “The system may be deployed as an aid to general surgery for direct visualization of any function amenable to imaging with fluorescent dyes, including blood flow and tissue viability” [0038]. Since the system can provide direct visualization to aid in general surgery, under broadest reasonable interpretation, the system constitutes a surgical visualization system.
In regard to the memory storing instructions which are executed by the control circuit, Frangioni discloses “the controller comprising a processor configured to execute a process and a memory configured to store the process” [Claim 10]. Since the controller is configured to execute a process that 
The combination of Frangioni and Reiter does not teach “a robotic control system”.
Begg teaches “a robotic control system” [0060].
In regard to a robotic control system, Begg discloses “Robotic surgical system 1000 may also include more than two robot arms 1002, 1003, the additional robot arms likewise being connected to control device 1004 and being telemanipulatable by means of operating console 1005 […] Robotic surgical system 1000 may include a database 1014, in particular coupled to with control device 1004, in which are stored, for example, pre-operative data from patient/living being 1013 and/or anatomical atlases” [0060]. Since the robot surgical system includes robot arms that are connected to a control device, under broadest reasonable interpretation the robot surgical system constitutes a robotic control system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Frangioni and Reiter so as to include the robotic control system disclosed in Begg in order to allow for automated positioning of a surgical device within a designated region of interest within the patient. During surgical procedures it is important for the surgeon to avoid damaging surrounding tissue. Depending on the experience of the surgeon, the surgical instrument may be more or less prone to lateral movement within the patient. This lateral movement could potentially damage surrounding tissues. Robotic systems allow for precise positioning of surgical devices within a target region without the uncertainty of positioning the surgical device by hand. Therefore, it would be obvious to incorporate a robotic control system into the system so as to improve the positioning of the surgical device within the target region of the patient.
In regard to claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, the combination of Frangioni and Reiter does not teach “wherein the commands or signals to the robotic control system are configured to center the first and second jaws”.
Begg teaches “wherein the commands or signals to the robotic control system are configured to center the first and second jaws” [0060, 0059].
In regard to the commands or signals to the robotic control system, Begg discloses “Robotic surgical system 1000 may also include more than two robot arms 1002, 1003, the additional robot arms likewise being connected to control device 1004 and being telemanipulatable by means of operating console 1005 […] Robotic surgical system 1000 may include a database 1014, in particular coupled to with control device 1004, in which are stored, for example, pre-operative data from patient/living being 1013 and/or anatomical atlases” [0060]. Since the control device can telemanipulate the robot arms of the robotic surgical system, under broadest reasonable interpretation the robot surgical system can receive commands or signals.
In regard to centering the first and second jaws, Begg discloses “Robot arms 1002, 1003 may be driven by electric drives (not shown) that are connected to control device 1004. Control device 1004 (e.g., a computer) may be set up to activate the drives, in particular by means of a computer program, in such a way that robot arms 1002, 1003, their attaching devices 1009, 1011 and thus the surgical tool "ST" execute a desired movement according to a movement defined by means of manual input devices 1007, 1008” [0059]. Since the control device can activate the drives that manipulate the robot arms to cause the surgical tool (i.e. the jaws) to execute a desired movement, under broadest reasonable interpretation, the robot control system can issue a command to center the first and second jaws.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Frangioni and Reiter so as to include the centering of the first and second jaws disclosed in Begg in order to define an initial position for the components of 
In regard to claim 17, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, the combination of Frangioni and Reiter does not teach “wherein the commands or signals to the robotic control system are configured to center the first and second jaws”.
Begg teaches “wherein the commands or signals to the robotic control system are configured to home the first and second jaws” [0060, 0059].
In regard to the commands or signals to the robotic control system, Begg discloses “Robotic surgical system 1000 may also include more than two robot arms 1002, 1003, the additional robot arms likewise being connected to control device 1004 and being telemanipulatable by means of operating console 1005 […] Robotic surgical system 1000 may include a database 1014, in particular coupled to with control device 1004, in which are stored, for example, pre-operative data from patient/living being 1013 and/or anatomical atlases” [0060]. Since the control device can telemanipulate the robot arms of the robotic surgical system, under broadest reasonable interpretation the robot surgical system can receive commands or signals.
In regard to homing the first and second jaws, Begg discloses “Robot arms 1002, 1003 may be driven by electric drives (not shown) that are connected to control device 1004. Control device 1004 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Frangioni and Reiter so as to include the homing of the first and second jaws disclosed in Begg in order to define an initial position for the components of the surgical device. When the first and second jaws are homed, the first and second jaws can be moved to a predefined, known position. Once in this position, the physician can align the surgical device within the tissue based on a known configuration or position. Additionally, during surgical procedures it is important for the surgeon to avoid damaging surrounding tissue. Depending on the experience of the surgeon, the surgical instrument may be more or less prone to lateral movement within the patient. This lateral movement could potentially damage surrounding tissues. By providing the robotic control system of Begg, the surgical device (i.e. the jaws) can be positioned within a target region without the uncertainty of positioning the surgical device by hand. Therefore, it would be obvious to incorporate a robotic control system into the system so as to improve the positioning of the surgical device within the target region of the patient.
In regard to claim 18, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, Frangioni teaches “The surgical visualization system of claim 13, wherein the memory stores instructions executable by the control circuit to provide image data associated with a surgical scene and the first and second distances "d1" and "d2" from the projected 
In regard to a surgical visualization system, Frangioni discloses “The system may be deployed as an aid to general surgery for direct visualization of any function amenable to imaging with fluorescent dyes, including blood flow and tissue viability” [0038]. Since the system can provide direct visualization to aid in general surgery, under broadest reasonable interpretation, the system constitutes a surgical visualization system.
In regard to the memory storing instructions which are executed by the control circuit, Frangioni discloses “the controller comprising a processor configured to execute a process and a memory configured to store the process” [Claim 10]. Since the controller is configured to execute a process that was stored on the memory, under broadest reasonable interpretation the memory can contain the instructions for the control circuit to provide image data associated with a surgical scene and the first and second distances "d1" and "d2" from the projected straight laser line reference to the of the distal end of the respective first and second jaws to a display of a video monitoring system.
In regard to providing image data associated with a surgical scene to a display, Frangioni discloses “Once the NIR and visible light image data has been processed, controller 102 may provide the processed image data to a local or remote (e.g., connected via a network) display 104 for visualization and review by a user” [0024]. Furthermore, Frangioni discloses “The images 402, 404 may be frame-rate adjusted as appropriate for video display of the surgical field” [0040]. Thus, the images (i.e. image data) are associated with a surgical scene (i.e. surgical field) can be displayed.
In regard to determining a distances from the projected straight laser line reference to the distal end the surgical device, Frangioni discloses “determining, by the imaging system, a distance between the imaging system and the surface of tissue, based on the calculated spot diameter, spot position, or spot shape of the one or more spots of NIR light in the captured image” [Claim 1]. Since the system can 1" from the projected straight laser line reference to the of the distal end of the first jaw and a second distance "d2" from the projected straight laser line reference to the of the distal end of the second jaw.
In regard to a video monitoring system, Frangioni discloses “The images 402, 404 may be frame-rate adjusted as appropriate for video display of the surgical field” [0040]. Therefore, the images can be frame-rate adjusted such that the video display can be displayed of the surgical field. Under broadest reasonable interpretation this video display constitutes a video monitoring system.
The combination of Frangioni and Reiter does not teach the “first and second jaws”.
Begg teaches “first and second jaws” [0036, FIG. 1, 0011].
In regard to a first and second jaw, Begg discloses “Each of first and second end effectors 170, 180 includes a pair of jaw members 172, 174, and 182, 184 respectively disposed in opposed relation relative to one another” [0036]. As shown in FIG. 1, the first and second end effectors are located at the distal end of the surgical device. Furthermore, Begg discloses “First and second closure tubes may be provided for moving the first and second jaw members of each of the first and second end effectors from the spaced-apart position to the approximated position” [0011]. Therefore, since the position between the first and second jaw members can be manipulated, under broadest reasonable interpretation the distance from the projected straight laser line would be different for each jaw. Thus, since the system of Frangioni can determine a distance d from the projected straight laser line reference to the distal end of the surgical device, under broadest reasonable interpretation, the system is also 1"  from the projected straight laser line reference to the of the distal end of the first jaw and determining a second distance "d2" from the projected straight laser line reference to the of the distal end of the second jaw disclosed in Begg.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Frangioni and Reiter so as to include the first and second jaws disclosed in Begg in order to perform a surgical procedure involving the clamping of a tissue. By determining the distances from the from the projected straight laser line reference to the first and second jaws, the physician can be made aware of the state of the surgical device within the patient. With this information the physician can then make adjustment to the distal end of the surgical device such that the jaws are positioned within the tissue to perform the procedure.
In regard to claim 19, due to its dependence on claim 18, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Frangioni. Likewise, Frangioni teaches “The surgical visualization system of claim 18, wherein the memory stores instructions executable by the control circuit to pulse the image data in alternative frames displayed on the display of the video monitoring system” [0038, Claim 10, 0037, 0036, 0040].
In regard to a surgical visualization system, Frangioni discloses “The system may be deployed as an aid to general surgery for direct visualization of any function amenable to imaging with fluorescent dyes, including blood flow and tissue viability” [0038]. Since the system can provide direct visualization to aid in general surgery, under broadest reasonable interpretation, the system constitutes a surgical visualization system.
In regard to the memory storing instructions which are executed by the control circuit, Frangioni discloses “the controller comprising a processor configured to execute a process and a memory configured to store the process” [Claim 10]. Since the controller is configured to execute a process that was stored on the memory, under broadest reasonable interpretation the memory can contain the 
In regard to pulsing the image data in alternative frames displayed on the display, Frangioni discloses “The controller 102 comprises a processing circuit configured with software for image capture from the NIR camera 104 and the visible light camera 106, for making suitable color adjustment to the images from the NIR camera 104, for making frame rate adjustments to the visible light camera 106 image, and for combining the two images for superimposed display on the display 104” [0037] and “The controller 102 may also perform image processing to combine the image from the NIR camera 104 and the visible light camera 106. Where the images are displayed side-by-side, this may simply entail rendering the images in suitable locations on a computer screen. Where the images are superimposed, a frame rate adjustment may be required” [0036]. Since the images can be subject to frame rate adjustments, under broadest reasonable interpretation, the controller 102 can pulse the image data displayed. Furthermore, in regard to a video monitoring system, Frangioni discloses “The images 402, 404 may be frame-rate adjusted as appropriate for video display of the surgical field” [0040]. Therefore, since the images can be frame-rate adjusted such that the video display can be displayed of the surgical field, under broadest reasonable interpretation the controller can pulse the image data in alternative frames. In this case, under broadest reasonable interpretation, the video display constitutes a video monitoring system.
Response to Arguments
Applicant’s arguments, see Remarks page 12, filed 01/25/2021, with respect to the objections to the drawings have been fully considered and are persuasive. The examiner acknowledges that the surgical device 102 is shown within FIG. 1 and acknowledges that FIG. 3 is included to show the triangularization scheme and does not necessarily require the surgical device 102 to be shown. The objections to the drawings in the non-final of 09/24/2020 have been withdrawn. 

Applicant’s arguments, see Remarks page 13, filed 01/25/2021, with respect to the objections to the claims have been fully considered and are persuasive given the amendments to claims 4 and 7. The objections to the claims in the non-final of 09/24/2020 have been withdrawn. 
Applicant’s arguments, see Remarks page 13, filed 01/25/2021, with respect to the rejections of the claims under 35 U.S.C. 112(b) have been fully considered and are persuasive. The examiner acknowledges that the term “home” within claim 17, in the context of robotically controlled movements, refers to returning the first and second jaws of the surgical instrument to their initial open or closed position. The rejections of the claims under 35 U.S.C. 112(b) in the non-final of 09/24/2020 have been withdrawn. 
Applicant’s arguments, see Remarks page 13-19, filed 01/25/2021, with respect to the rejections of the claims under 35 U.S.C. 103 have been fully considered, however the examiner does not find these arguments persuasive.
In regard to claims 1-2 and 5-6, the applicant argues that the prior art reference of Frangioni does not disclose, teach or suggest the “straight line laser source” and the executed instructions causing the control circuit to “control the straight line laser source to project a straight laser line reference”. The examiner respectfully maintains that Frangioni teaches a straight line laser source when it discloses “In particular, light source(s) 110 may include an excitation light source that provides light at a wavelength that excites the dye present in subject 116. This may be, for example, a laser diode such as a 771 nm, 250 mW laser diode system, which may be obtained from Laser Components of Santa Rosa, Calif. Other single wavelength, narrowband, or broadband light sources may be used, provided they do not interfere with the visible light image captured by visible light camera 106 (e.g., a video camera, etc.) or the 
Furthermore, the applicant argues that the secondary reference of Reiter fails to teach a structured light emitter controlled to emit a structured light pattern onto a surface of an element of a surgical device. The examiner respectfully disagrees and maintains that Reiter teaches a structured light emitter controlled to emit a structured light pattern when it discloses “In accordance with an aspect of the disclosure, the Surgical Structure Light (SSL) system disclosed herein adds 3D imaging capability to laparoscopic procedures by adding a structured light source and detector to the standard laparoscope” [0056]. Therefore the surgical structure light system includes a structured light source which under broadest reasonable interpretation, constitutes a structured light emitter. Furthermore, Reiter discloses “A pattern of structured light, either in the infrared spectrum or a reduced band of visible light in conjunction with a notch filter, is projected on the tissue of interest by the endoscope” [0048]. During an endoscope or laparoscope procedure, a surgical device is placed within the tissue of interest. Since a pattern of structured light is projected on the tissue of interest during a procedure and surgical device is placed within the tissue of interest, under broadest reasonable interpretation, the structured light emitter had to have been controlled to emit the structured pattern onto a surface of an element of the surgical device located within the tissue of interest. Therefore, under broadest reasonable interpretation, the structure light emitter is capable of being controlled to emit a structured pattern onto a surface of an element of a surgical device such as the laparoscope disclosed in Frangioni.
Therefore, the examiner respectfully maintains the rejections of claims 1-2 and 5-6 for the reasons stated above.
In regard to claims 7 and 11-12, the examiner refers the applicant to the explanation for claims 1-2 and 5-6 above. Thus, the examiner respectfully maintains the rejections of claims 7 and 11-12 as stated above.
In regard to claims 3-4 and 8-10, the examiner maintains that Frangioni and Reiter teach the features of claim 1 for the reasons stated above (i.e. the explanations for claims 1-2 and 5-6). Furthermore, the examiner asserts that the prior art reference of Udd was incorporated to teach a robotic control system and to determine a force “F” applied to the shaft based on a distance. Thus, the examiner respectfully maintains the rejections of claims 3-4 and 8-10 as stated above. 
In regard to claims 13-19, the examiner maintains that Frangioni and Reiter teach the features of claim 13, particularly in regard to the straight line laser source and the structured light pattern emitted onto a surgical device, for the reasons stated above (i.e. the explanations for claims 1-2 and 5-6). The examiner asserts that the prior art reference of Begg was incorporated to teach the first jaw and the second jaw and their corresponding distal ends and tips. Thus, the examiner respectfully maintains the rejections of claims 13-19 for the reasons stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793